t c memo united_states tax_court jose a salazar petitioner v commissioner of internal revenue respondent docket no filed date alfonso soto for petitioner roberta l shumway and kerry h bryan for respondent memorandum opinion armen special_trial_judge petitioner filed with the court a petition for administrative costs pursuant to sec_7430 f and rule sec_270 through in the petition petitioner seeks to recover administrative costs in respect of unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the taxable years and this case is presently before the court on respondent’s motion for judgment on the pleadings filed pursuant to rule because we have considered matters outside of the pleadings we shall treat respondent’s motion as one for summary_judgment pursuant to rule see rule b as discussed in detail below we hold that there is no dispute as to any material fact and we shall enter decision for respondent however under the circumstances presented we shall enter decision on the narrow ground that petitioner filed his claim for administrative costs with respondent before respondent mailed to petitioner a final_decision regarding petitioner’s tax_liabilities for and see sec_7430 background in respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his income taxes for and thereafter in date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for and petitioner filed with the court a petition for redetermination in respect of the notice_of_deficiency for and which petition was assigned docket no see sec_6213 in contrast petitioner did not file with the - - court any petition for redetermination in respect of the notice_of_deficiency for and in date the court entered a stipulated decision in docket no pursuant to the parties’ agreement the decision reflects petitioner’s liability for deficiencies in income taxes and additions to tax for and over the next several years petitioner attempted to resolve his tax_liabilities for and during this period petitioner also requested that respondent abate penalties and interest for and by letter dated date respondent advised petitioner that because of the court’s decision in docket no respondent would not abate penalties or interest for or however respondent advised petitioner that respondent would abate assessments of penalties and interest for resulting in a credit balance for that year of dollar_figure and assessments of tax penalties and interest for resulting in a credit balance for that year of dollar_figure on date respondent issued to petitioner a notice of final_determination under sec_6404 disallowing his claim_for_abatement of interest for and petitioner then filed with the court a timely petition for review assigned - docket no challenging respondent’s determination ’ on date petitioner filed with respondent an application_for administrative costs for and under sec_7430 on date respondent wrote to petitioner informing him that his application_for administrative costs for and was premature in light of his then-pending petition for review of his interest abatement claim in docket no respondent did not otherwise respond to petitioner’s request for reimbursement of administrative costs for and on date petitioner filed with the court a petition for administrative costs which was assigned docket no seeking a recovery for and on date the court entered an order of dismissal for lack of jurisdiction in docket no on the ground that the petition was not filed with respect to a decision of the internal_revenue_service granting or denying an application_for reasonable_administrative_costs pursuant to sec_7430 nor had the on date the court entered a stipulated decision in docket no in which the parties agreed that petitioner was entitled to partial abatements of interest for and resulting in overpayments of interest of dollar_figure and dollar_figure for and respectively sec_7430 provides that a taxpayer may file a petition for review with the court challenging a decision of the internal_revenue_service granting or denying in whole or in part an award for reasonable_administrative_costs generally continued - - 6-month period set forth in sec_301_7430-2 proced admin regs expired as of date--the date that the petition was filed in the meantime on date petitioner filed with the court a second petition for administrative costs which petition initiated the instant case again seeking a recovery in respect of the taxable years and paragraph b of the petition states on date respondent admitted to the erroneous assessments and refunded excess taxes and abated penalties and interest thereon showing that petitioner substantially prevailed as to the amount in controversy and the most significant issues in response to the petition respondent filed a motion for judgment on the pleadings respondent asserts that insofar as petitioner contends that respondent’s letter dated march continued such a petition must be filed with the court no later than days after the date that the internal_revenue_service mails its notice of decision regarding a request for administrative costs sec_301_7430-2 proced admin regs provides in pertinent part if the internal_revenue_service does not respond on the merits to a request by the taxpayer for an award of reasonable_administrative_costs filed under paragraph c of this section within months after such request is filed the internal revenue service’s failure to respond may be considered by the taxpayer as a decision of the internal_revenue_service denying an award for reasonable_administrative_costs - - constituted a final_decision of the internal_revenue_service for the years and within the meaning of sec_7430 b respondent is entitled to judgment on the ground that petitioner failed to file his application_for reasonable_administrative_costs within days of date as required by sec_7430 petitioner filed an objection to respondent’s motion in which he argued that his application_for reasonable_administrative_costs was timely filed with respondent within days of respondent’s final_determination dated date that was issued pursuant to sec_6404 this matter was called for hearing at the court’s motions session in washington d c counsel for both parties appeared at the hearing and offered oral argument during the hearing counsel for respondent informed the court that respondent was seeking judgment on the pleadings on the narrow ground that insofar as the petition appeared to allege that respondent’s date letter was a final_decision within the meaning of sec_7430 petitioner is not entitled to an award of reasonable_administrative_costs because he failed to file his application therefor with respondent within the 90-day period prescribed in sec_7430 however counsel for respondent also informed the court that respondent considered it debatable whether his letter dated date could be characterized as a final - decision within the meaning of sec_7430 inasmuch as respondent maintained that petitioner’s case involved a collection matter ineligible for an award of reasonable_administrative_costs see sec_301_7430-3 and b proced admin regs during the hearing counsel for petitioner stated that he was uncertain whether respondent had issued a final_decision within the meaning of sec_7430 to petitioner for and and that the reference to respondent’s date letter was included in the petition because such letter was the only communication that petitioner received from respondent that arguably constituted a final_decision discussion jurisdiction the court’s jurisdiction under sec_7430 normally is dependent upon the filing of a petition within days after the commissioner issues a decision granting or denying in whole or in part a taxpayer’s application_for an award of reasonable_administrative_costs sec_7430 however where the commissioner fails to issue a decision within months of the filing of such an application a taxpayer may file a petition we note that respondent’s motion to dismiss for lack of jurisdiction filed in docket no includes an allegation that respondent’s letter dated date does not constitute a final_decision within the meaning of sec_7430 --- - with the court within the 90-day period following the expiration of such 6-month period sec_301_7430-2 proced admin regs petitioner filed his application_for an award of reasonable_administrative_costs with respondent on date the month period referred to in sec_301_7430-2 proced admin regs expired with respect to petitioner’s application on date in light of respondent’s failure to issue a decision regarding petitioner’s application petitioner filed with the court a timely petition on date under the circumstances there is no dispute between the parties regarding the court’s jurisdiction with regard to this matter petitioner’s claim for administrative costs sec_7430 provides bo limitations -- period for applying to irs for administrative costs --an award may be made under subsection b by the internal_revenue_service for reasonable_administrative_costs only if the prevailing_party files an application with the internal_revenue_service for such costs before the 91st day after the date on which the final_decision of the internal_revenue_service as to the determination of the tax interest or penalty is mailed to such party sec_301_7430-2 proced admin regs provides in pertinent part period for requesting costs from the internal_revenue_service to recover reasonable_administrative_costs pursuant to sec_7430 and this section the --- - taxpayer must file a request for costs no later than days after the date the final_decision of the internal_revenue_service with respect to all tax additions to tax and penalties at issue in the administrative_proceeding is mailed or otherwise furnished to the taxpayer the final_decision of the internal_revenue_service for purposes of this section is the document which resolves the tax_liability of the taxpayer with regard to all tax additions to tax and penalties at issue in the administrative_proceeding such as a form_870 or closing_agreement or a notice of assessment for that liability such as the notice_and_demand under sec_6303 whichever is earlier mailed or otherwise furnished to the taxpayer emphasis added in sum the commissioner is not obliged to grant an award of reasonable_administrative_costs unless the taxpayer files a request for such costs no later than days after the date that the commissioner mails a final_decision regarding the tax additions to tax and penalties to the taxpayer our review of the record in this case leads us to conclude that respondent did not issue a final_decision to petitioner for and within the meaning of sec_7430 b respondent’s letter dated date arguably possesses some of the characteristics of a final_decision in that it contains a clear explanation of respondent’s computation of petitioner’s tax_liabilities for and on the other hand we are not convinced that respondent intended that letter to be considered a final_decision in addition the letter is not the equivalent of a form_870 or formal closing_agreement and it cannot be considered final in the technical sense of the term -- - we likewise reject the suggestion made in petitioner’s objection to respondent’s motion that the notice of final_determination issued to petitioner on date constitutes a final_decision within the meaning of sec_7430 b in short respondent’s final_determination pursuant to sec_6404 is responsive only to petitioner’s claim_for_abatement of interest for and the notice of final_determination simply does not pertain to petitioner’s request for an award of reasonable_litigation_costs for and the parties agree that respondent has not issued any other document to petitioner that might constitute a final_decision within the meaning of sec_7430 consistent with the preceding discussion we shall grant respondent’s motion for summary_judgment in that we shall enter a decision that petitioner is not entitled to an award of reasonable_administrative_costs for and on the narrow ground that petitioner filed his claim for administrative costs with respondent before respondent mailed to petitioner a final_decision regarding petitioner’s tax_liabilities for and see sec_7430 by granting respondent’s motion on such narrow ground we leave open the possibility that respondent may yet issue a final_decision for and that would then permit petitioner to file an application_for administrative costs in order to reflect the foregoing an appropriate order and decision will be entered
